DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 10/7/2022.
Claims 1-25 are pending.  
Election/Restrictions
Applicant’s election without traverse of Group I and Species I in the reply filed on 10/7/2022 is acknowledged.
Claims 10-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group/Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/7/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter of claim 5, specifically “a plurality of conductive cavity antennas disposed over the top surface of the first conductive layer, wherein the plurality of conductive cavity antennas are coupled to the conductive cavity antenna” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
A.	Prior-art rejections based at least in part by Wan

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wan et al. (US 2019/0027449 A1, hereinafter “Wan”).
Regarding independent claim 1, Figure 2N of Wan discloses a semiconductor package, comprising: 
a die 170 (“die”- ¶0022) over a substrate 140 (“first redistribution layer- ¶0019); 
a first conductive layer 240 (“second redistribution layer”- ¶0028) over the die 170; 
a conductive cavity antenna AC (“air cavity”- ¶0043, including the surrounding conductive elements such as 220) over the first conductive layer 240 and the substrate 140, wherein the conductive cavity antenna AC includes a conductive cavity (i.e., the outer region of AC), a cavity region (i.e., the inner region of AC), and a plurality of interconnects 220 (“through interlayer via”- ¶0029), wherein the conductive cavity is over a top surface of the first conductive layer 240, and wherein the conductive cavity surrounds the cavity region; and 
a second conductive layer 182 (“first metallic pattern”- ¶0041) over the conductive cavity antenna AC, the first conductive layer 240, and the substrate 140, wherein the conductive cavity extends vertically from the first conductive layer 240 to the second conductive layer 182, and wherein the cavity region is embedded with the conductive cavity, the first conductive layer 240, and the second conductive layer 182.
Regarding claim 2, Figure 5 of Wan discloses wherein the plurality of interconnects 220 include a plurality of first interconnects (i.e., opposing long side segments of 220), a plurality of second interconnects (i.e., opposing short side segments of 220 not including the portion of 220 in region OP), and a third interconnect (i.e., portion of 220 in region OP).
B.	Prior-art rejections based at least in part by Baks
Claim Rejections - 35 USC § 102
Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baks et al. (US 2016/0049723 A1, hereinafter “Baks”)
Regarding independent claim 1, Figure 1A of Baks discloses a semiconductor package, comprising: 
a die 130 (“RFIC chip”- ¶0018) over a substrate 140 (“board”- ¶0018); 
a first conductive layer 112 (“ground plane”- ¶0022) over the die 130; 
a conductive cavity antenna 160 (“air cavity”- ¶0018, including the surrounding conductive elements such as 123) over the first conductive layer 112 and the substrate 140, wherein the conductive cavity antenna 160 includes a conductive cavity (i.e., the outer region of 160), a cavity region (i.e., the inner region of 160), and a plurality of interconnects 123 (“solder balls”- ¶0023), wherein the conductive cavity is over a top surface of the first conductive layer 112, and wherein the conductive cavity surrounds the cavity region; and 
a second conductive layer 124 (“antenna elements”- ¶0024) over the conductive cavity antenna 160, the first conductive layer 112, and the substrate 140, wherein the conductive cavity extends vertically from the first conductive layer 112 to the second conductive layer 124, and wherein the cavity region is embedded with the conductive cavity, the first conductive layer 111, and the second conductive layer 124.
Regarding claim 2, Figure 1B of Baks discloses wherein the plurality of interconnects 123 include a plurality of first interconnects, a plurality of second interconnects, and a third interconnect.
Regarding claim 5, Figure 5 of Baks discloses the semiconductor package further comprising a plurality of conductive cavity antennas (i.e., the divided quadrants of 160 by bar 522 as shown in Fig. 5) disposed over the top surface of the first conductive layer 112, wherein the plurality of conductive cavity antennas are coupled to the conductive cavity antenna 160, since bar 522 divides cavity 160 into four quadrants such that the claimed “conductive cavity antenna” can be interpreted as one quadrant and the “plurality of conductive cavity antennas” can be interpreted as the other three quadrants.
Allowable Subject Matter
Claims 3-4 and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3 (which claims 4 and 6-9 depend form), the prior art of record including Wan and/or Baks, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he semiconductor package... further comprising: an active layer on the substrate, wherein the active layer is between the die and the substrate, and wherein the active layer couples the die to the substrate; an encapsulation layer over and around the conductive cavity antenna, the first conductive layer, the die, the active layer, and the substrate, wherein the encapsulation layer surrounds the plurality of first interconnects, the plurality of second interconnects, and the third interconnect, wherein the encapsulation layer is in the cavity region of the conductive cavity of the conductive cavity antenna; and a plurality of solder balls coupled to the substrate”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Akkermans et al. (US 2009/0256752 A1), which discloses a semiconductor package comprising a substrate, a die, and a conductive cavity antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895